Citation Nr: 1224965	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability, to include spina bifida occulta.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to November 1989.

This case is before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim to reopen a previous denied claim for service connection for a low back disability.

In an April 2011 decision, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for a low back disability, and remanded the claim for additional development.

The development requested by the Board has been completed and the case has been returned to the Board for disposition.

The Board notes that the Veteran withdrew his request for a hearing before the Board in August 2010.  Therefore, no hearing has been conducted in this matter.  38 C.F.R. § 20.704.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  A chronic low back disability was not shown in service and arthritis of the low back was not shown within the initial post separation year; and the current back disability is not attributable to service.


2.  Spina bifida occulta is a congenital disorder, which by definition clearly and unmistakably existed prior to service even though not identified on the service entrance examination, and clearly and unmistakably did not undergo any permanent increase in severity during active service as the condition was and is asymptomatic.


CONCLUSION OF LAW

A low back disability, to include spina bifida occulta, was not incurred in or aggravated by service, and arthritis of the low back may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice prior to the rating decision from which this appeal arises.  Furthermore, the RO supplemented the original VCAA notice in an April 2011letter.  Following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in March 2012.  The Veteran has been given the required notice in this matter and afforded due process of law.

Also, the Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination and obtained a medical opinion.  The Board acknowledges that the Veteran's representative believes the recent VA examination in inadequate.  However, the Board disagrees as the most recent VA medical opinion reflects a review of the claims file and medical record, physical examination of the Veteran, and review of the medical literature by a Board Certified physician in the field of neurology.  The medical opinion includes portions of the salient history relied upon and reference to pertinent medical literature in the conclusions reached.  Therefore, the Board finds that VA obtained an adequate medical opinion in this matter.  See generally Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47(1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Entitlement to Service Connection for Low Back Disability

The Veteran argues that he has low back disability related to service, to include aggravation of spina bifida occulta.  In December 1989, he filed an original claim for "muscle strain in low back" with date of onset reported to be November 1988.  In a July 2008 statement, the Veteran argued that his current back problems were related to an in-service back injury.  He said he was uncertain when the injury occurred, but that he had debilitating episodes of low back pain after he separated from the service.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2011). Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background:  Back Disability

Service medical records reflect normal clinical evaluation of the spine on entrance examination dated in July 1980.  The Veteran denied recurrent low back pain on the history portion of that examination.  He presented in November 1988 for complaint of low back pain after lifting weights.  There were no radicular symptoms.  Clinical findings showed normal strength, sensation, and reflexes.  Straight leg raises were negative bilaterally.  Vertebral bodies were nontender and there was good range of motion in the back.  The assessment was muscle strain.  The Veteran was prescribed medication and released to home.  Report of separation examination dated in July 1989 reflects a history of recurrent back pain.  Clinical evaluation of the spine was normal.

Report of VA examination dated in January 1990 reflects complaints of low back muscle pain occurring on-and-off for about a year.  He also reported an injury to the back at the gym without further details.  The Veteran treated with physical therapy, strengthening exercises, but used no medications.  The diagnoses included low back pain (subjective) with no limitation of motion and normal x-ray study; and spina bifida, involving the transitional vertebra between L5 and S1.

VA outpatient treatment records dated between November 1989 and November 2007 show complaints of low back pain from 1994 to 1996.  During VA outpatient treatment in May 1994, the Veteran complained of low back pain and pain in the left groin area for the previous 2 1/2 weeks.  Physical examination showed mild muscle spasm on the left side of the back.  The assessment was low back pain, most likely musculoskeletal.  X-ray study of the lumbosacral spine in March 1995 showed spina bifida occulta at S1, no acute fracture and/or old fracture of the lumbar spine, and mild scoliosis of the lumbar spine.  The VA radiologist stated that there had been no significant change since the Veteran's VA examination in January 1990.  The impressions included spina bifida occulta at S1 with partial lumbarization of S1 and mild scoliosis.

VA neurology consultation request dated in December 1995 reflects that the Veteran complained of nagging back pain "on and off for years."  He reported that his back pain was worsening and more frequent.  X-ray showed spina bifida occulta.  The provisional diagnosis was chronic back pain.  It also was noted that, because there was no radiculopathy or neurological deficits found, the Veteran would not be scheduled for neurology consult.

VA treatment record dated in January 1996 reflects complaints of low back pain.  The Veteran reported that the origin of his injury was in 1985 while on active service but he had no recent injury.  The assessment was chronic recurrent low back pain associated with spina bifida occulta and lumbarization of S1.  Later, in January 1996 the Veteran stated that he was doing better "but still not completely well."  No new examination was performed.  The assessment was chronic low back pain secondary to spina bifida and lumbarization of L5-S1.

VA treatment record dated in February 1996 shows complaints of low back pain, rated as 2/10 on a pain scale (with 10/10 being the worst pain).  A history of pain in the left lower lumbar area radiating to the left buttock was noted.  He reported having this pain for 10 years.  He also reported a history of "hard exercise" in the military.  History of spina bifida occulta was noted.  Clinical findings reflect that the Veteran was intact neurologically, L4, L5, and S1 were patent and normal, and normal spinal mobility.  The impressions included chronic low backache.  A neurology consult request reflects that the low back pain had resolved and there was no longer any need for the consult.

VA treatment record dated in March 1996 reflects complaints of worsening low back pain since active service.  The impression was musculoskeletal low back pain.

Private medical records show that the Veteran was treated in July 2002 for right low back pain.  In July 2003, this physician diagnosed myofacial pain and prescribed a course of outpatient physical therapy for back strengthening exercises with deep heat.

Private treatment record dated in August 2003 reflect that the Veteran had a long history of low back pain that flares occasionally when he engages in extended periods of lumbar flexion.  The Veteran was discharged from physical therapy and discharged to a home exercise program.

Private treatment records dated in October 2009 reflect that that the Veteran presented with low back pain radiating to the left calf and testicle.  At that time, he complained of low back pain which radiated down the left lumbar spine and in to the left groin.  He stated that this pain had begun days earlier and was due to a recent back injury experienced while bending at home.

Private treatment records dated in late October 2009 reflect that the Veteran presented with low back that began one week earlier after bending over and reaching-he heard his back "pop."  He related progressive worsening, and treatment the next day at urgent care.  The diagnoses were lumbar degenerative disc disease, lumbar spondylosis, and lumbar sprain/strain.  Subsequently dated treatment record show continued treatment and management of low back problems.

Report of VA examination dated in August 2011 reflects review of the claims folder to include the Veteran's service treatment records.  By history, the Veteran first injured his low back in 1984 or 1985 when he was working in supply-he thinks he lifted something onto a truck and had the onset of low back pain.  He reported no back problems for initial 9 months after service discharge.  Since then, he reported intermittent low back pain.  The Veteran denied any current treatment for his back, but reported that he has daily flares of back pain lasting 2 hours.  Physical examination was conducted and x-rays obtained.  The diagnoses included changes in the lumbosacral spine and, per x-ray, spina bifida occulta.  The physician opined that the degenerative changes shown at this time were recent in nature, and "not related to remote muscle strain of the lower back" shown in service.  The physician noted that the Veteran's history of back pain beginning 9 months after his separation was inconsistent with his lack of medical care from service discharge until 1994.  He further noted that the Veteran's history of treatment followed the usual patten of muscular lumbosacral strain/sprain and that, while he had a diagnosis for muscle strain of the low back in service, this complaint resolved without residuals.  The physician stated that the post service muscle and myofacial complaints did not stem from any back injury in service.

Regarding spina bifida occulta, the physician stated that this was a congenital condition and "by definition a condition that existed prior to enlistment in the military."  The physician explained that spina bifida occulta was a "skeletal condition that is clinically asymptomatic and is thus found as an incidental finding on x-ray, just as it was in this veteran."  He reiterated that spina bifida occulta was an incidental findings and asymptomatic.  He concluded that spina bifida occulta was less likely than not caused by or the result of or initially manifested in service because this is a congenital defect and was thus present from birth.  The physician explained that spina bifida occulta clearly and unmistakable existed prior to the Veteran's entry into service since the condition is an incidental finding; that the manifestations did not undergo a chronic and permanent increase in severity during or as a result of service that would be beyond the normal progression of the disorder since the condition has no clinical significance in the Veteran.

Regarding whether there is a relationship between the Veteran's muscle strain shown in service and his spina bifida occulta, the physician opined that these are separate disorders, noting that muscle strain in service resolved without residuals.  The physician emphasized that the Veteran's current back disability, degenerative changes, is not related to spina bifida occulta, or any incident of service.

Analysis

As an initial matter, with respect to spina bifida occulta, the Board finds that the presumption of soundness upon service entry is rebutted as to this disorder because there is clear and unmistakable evidence that the disease existed prior to service and that the disease was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003); see Cotant at 131 (2003).  Service treatment records show an isolated complaint of back pain associated with lifting weights, assessed as strain, without any further documented complaints or abnormal findings.  Spina bifida occulta, first documented on x-ray in January 1990, was not associated with chronic back problems until many years after service discharge.  This coupled with the August 2011 VA medical opinion that the spina bifida occulta clearly and unmistakable existed prior to the Veteran's entry into service and did not undergo a chronic and permanent increase in severity during in service supports this finding.  The physician explained that the disorder clearly and unmistakable existed prior to service because it is congenital in nature; he further explained that there was no aggravation because the disorder was asymptomatic in service and unrelated to the low back complaints shown in service-noting that the condition has no clinical significance-based on his review of the medical record, inter alia.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a low back disability to include spina bifida occulta.  A chronic low back disability is not show in service and arthritis is not shown within the initial post separation year; and the current back disability is not attributable to service.  Also, as discussed above, spina bifida occulta is a congenital disorder, which by definition existed prior to service even though not identified on the service entrance examination, and did not undergo any permanent increase in severity during active service as the condition was and is asymptomatic.  Therefore, a low back disability, to include spina bifida occulta, was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.

The evidence reflects that the Veteran had complaint of low back muscle pain in 1988 during service related to lifting weights; and again on VA examination dated in 1990, the Veteran reported having muscle pain due to back injury at the gym in service.  Although he reported recurrent low back pain on service separation examination dated in 1989, service treatment records show no treatment other than in 1988 and clinical evaluation of the spine at separation was normal.  Report of VA examination dated in January 1990 similarly shown normal clinical evaluation of the spine except for subjective report of pain and x-ray findings for spina bifida.  The Board notes that, although complaints of pain are shown in 1990 soon after service discharge, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Subjective pain was not attributed to the x-ray finding for spina bifida on VA examination in January 1990.  Moreover, in regard to the in-service muscle injury to the back, a VA medical opinion dated in August 2011 reflects that this injury resolved.  In fact, the Veteran acknowledged during his August 2011 VA examination that he had no back problems for 9 months after service separation and the record shows no documented back complaint or treatment until 1994, several years after separation.  It is noted that, at the time of his initial post service treatment in 1994, the Veteran reported a 2 1/2 week history of low back pain without mention of injury or symptoms in or since service.

The Veteran reports having had recurrent back pain beginning in service and treatment.  The Board accepts that he is competent to report his symptoms and treatment.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, here, the Board finds that the Veteran's assertions of continuity of symptoms since service are not credible.  In weighing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may further weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran is not credible because he is an inconsistent historian, and there are normal service separation findings coupled with no documented medical care for several years after service.  Specifically, the Veteran reported injury to the low back while lifting weights at the gym during in-service treatment in 1988 and on VA examination in 1990, respectively; however, on recent examination, the Veteran proffered a new version of injury to his back.  He reported then that he injured his back lifting supplies on to a truck in 1984 or 1985.  The history of back injury provided by the Veteran is inconsistent.  Also, during his initial VA treatment for back complaints in 1994, the Veteran reported a 2 1/2 week history of low back problems rather than having recurrent problems dating from service or any incident of service.  In view of the foregoing, the Board finds that the Veteran's statements have diminished probative value with regard to onset of symptoms and any reported continuity of symptomatology.

The Board finds that the Veteran is not competent to opine on the etiology of his current disability as he does not possess any medical training or expertise.  See Jandreau, supra.  Therefore, the nonmedical evidence in this regard has no probative value.

The Board finds that the normal findings on service separation examination in 1989 coupled with the negative VA medical opinion dated in August 2011 to be far more probative than the remote assertions advanced in this case.  None of the medical evidence of record has attributed the Veteran's current low back disability to service or an incident of service.  But rather, the August 2011 VA medical opinions reflects that the current disorder is not related to service to include the low back strain assessed in 1988 or spina bifida occulta.  The Board finds that the service separation examination and VA medical opinion dated in August 2012 are more probative than the Veteran's assertions as these were prepared by skilled, medical professionals.  Furthermore, as to the recent medical opinion, this is highly probative since it was prepared after review of the claims folder, examination of the Veteran, consideration of the Veteran's medical history, and consultation with the relevant medical literature.  Ultimately, the Board finds that medical evidence showing that any currently shown low back disability, or any low back disorder shown within the appeal period, is etiologically related to service has not been presented; and arthritis is not shown within the initial post separation year.

In view of the above discussion, the claim must be denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert supra.


ORDER

Service connection for a low back disability to include spina bifida occulta is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


